Citation Nr: 1643046	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  11-32 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a right shoulder disability and in excess of 40 percent from September 11, 2014.

2. Entitlement to service connection for a cervical spine disorder, to include cervical radiculopathy.

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to May 1994.

These issues come to the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2012 Travel Board hearing.  A transcript of the testimony offered at this hearing has been associated with the record. 

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for disability includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In accordance with Clemons, the Board has expanded the issue on appeal to include a cervical spine disorder.

The Board previously remanded these issues in July 2014.  In the Remand the Board determined that the issue of TDIU had been raised by the record in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1. A cervical spine disorder, to include cervical radiculopathy was not manifest in service or to a compensable degree within one year of service and is unrelated to service.

2. For the period from March 4, 2010 to September 11, 2014, the Veteran's right shoulder disability is manifest by functional limitation of the right shoulder to shoulder level.

3. For the period from September 11, 2014, the Veteran's right shoulder disability is manifest by functional limitation of the right shoulder to 25 degrees from the side.

4. The Veteran's sole service-connected disability is right shoulder strain with impingement syndrome and asymptomatic rotator cuff tendonitis, evaluated at 40 percent.

5. Service-connected disabilities are not sufficient by themselves to preclude the Veteran from securing or following any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1. A cervical spine disorder, to include cervical radiculopathy was not incurred in or aggravated by service, nor can it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an initial evaluation of  20 percent for a right shoulder disability, but no higher, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 , 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5201 (2015).

3. For the period from September 11, 2014, the criteria for an evaluation in excess of 40 percent for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5201 (2015).

4. The criteria for a finding of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these issues in July 2014.  The Board instructed the RO to: (1) contact the Veteran requesting information regarding additional health care providers and to obtain updated VA treatment records; (2) obtain outstanding San Francisco VAMC records; (3) afford the Veteran a VA orthopedic examination to determine the current severity of his right shoulder disability, the etiology of his claimed cervical spine condition, and whether the Veteran's service-connected disabilities rendered him unemployable; and (4) readjudicate the claim.

VA sent the Veteran an August 2014 letter requesting that he provide VA with information regarding additional treatment and obtained the requested updated VA treatment records.  The Veteran did not respond to the August 2014 letter.  The Veteran attended a September 2014 VA examination which provided the opinions requested. The issues were then readjudicated in a November 2014 Supplemental Statement of the Case (SSOC) and November 2014 rating decision. 

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a March 2010 letter prior to the rating decisions on appeal, and subsequent letters during the appeal period.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records, identified private treatment records, and VA treatment records, to include VA examinations, with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded VA examinations for the issues decided herein most recently in September 2014.  The Veteran has not argued, and the record does not reflect, that the examinations are inadequate.  38 C.F.R. § 3.159 (c)(4); Barr, supra.  The examiners considered the Veteran's relevant medical history and provided well-reasoned and adequately supported opinions.  Furthermore, with respect to the increased rating claim and TDIU, evidence received since the most recent September 2014 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of new VA examinations to reassess the symptoms and severity of the condition on appeal.  Hence, these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See id.  

The Board acknowledges that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c) (2) requires that the Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ who presided over the Veteran's May 2012 hearing effectively complied with the Bryant directives by noting the issues on appeal.  Moreover, the Veteran has not contended, and the evidence does not otherwise show, that the undersigned VLJ committed prejudicial error, either by failing to adequately apprise the Veteran of the issue presented or by neglecting to suggest the submission of helpful evidence that may otherwise have been overlooked.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.103 (c) (2); Bryant, supra.  

On the contrary, the hearing transcript reflects that the VLJ identified pertinent facts and laws underlying the appeal.  She also elicited testimony from the Veteran regarding the nature and severity of his right shoulder condition and his contentions regarding the etiology of his cervical spine condition.  Furthermore, there is no indication that the Veteran was otherwise denied due process during the course of his hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and, thus, the Board can adjudicate the appellant's claim based on the current record.

Additionally, there is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

III. Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b).

In addition, the chronic disabilities delineated under  38 C.F.R. § 3.309 (a) are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).

In his March 2010 claim, the Veteran specifically requested service connection for cervical radiculopathy.  At his May 2012 Travel Board hearing, the Veteran specified that he experienced numbness in the fingertips and pain throughout the right arm and up into the neck.

At an August 2010 VA examination, the Veteran was diagnosed with degenerative disc disease of the cervical spine and ulnar compression neuropathy and cervical radiculopathy due to degenerative joint disease of the cervical spine.  At a September 2014 VA examination, the diagnoses of intervertebral disc syndrome and degenerative disc disease were noted.  As a result of the multiple diagnoses potentially relevant to the Veteran's claimed cervical spine condition, the Board has expanded the original service connection claim to include all diagnosed cervical spine disabilities. 

The Veteran has specifically testified that his cervical spine condition is due to a documented in-service fall from a bunk bed, during which he also injured his service-connected right shoulder.  The Veteran has testified with respect to a continuity of symptoms of the cervical spine and radiculopathy since the in-service fall.

November 1993 service treatment records document the in-service fall and treatment for a right shoulder injury.  Treatment records do note any specific cervical spine injury or relevant complaints or treatment.  A January 1994 treatment note documents normal active range of motion of the cervical spine.  There is no separation examination of record.

The first medical evidence of the manifestations of a cervical spine condition are October 2007 private treatment records, in which pain and tenderness of the cervical spine are noted.  A December 2009 private treatment record notes right ulnar neuropathy of the elbow and "borderline" right carpal tunnel syndrome.  

In an October 2010 addendum opinion, a VA examiner determined that he could not determine whether the Veteran's cervical spine conditions were related to military service without resorting to mere speculation.  The examiner explained that service treatment records did not document any symptoms relating to the cervical spine and that range of motion was normal after the fall from the bunk.  All documented post-fall symptoms were related to the shoulder.  The examiner noted that the Veteran's cervical spine pathology, which is due to degenerative changes of the cervical spine, "are most likely due to age related changes," as opposed to an in-service fall which resulted in treatment specific to a right shoulder injury.  

Pursuant to the Board's July 2014 Remand, the Veteran was provided a September 2014 VA examination to clarify the etiology of this cervical spine condition.  The September 2014 VA examiner concluded that the Veteran's condition is less likely as not related to his military service.  Specifically, the examiner noted the lack of documented symptoms, treatment, or diagnosis of a cervical spine condition while in service.  The examiner concluded that the Veteran's cervical spine condition was likely related to his post-service occupation as a truck driver, which requires frequent turning of the neck.  

Private medical records contain various opinions with respect to the etiology of the cervical spine conditions.  A September 2009 assessment concluded that "I  cannot say with any surety whether [the Veteran's] cervical radiculopathy or brachial plexus injury is secondary to his military service."  A December 2009 private treatment note from the same physician notes that as the only trauma or injury sustained by the Veteran was the 1993 fall from the bunk, it "is reasonable to assume that there has been gradual progressive degenerative change of his cervical spine..."  A January 2010 follow-up with the same physician notes that the Veteran's cervical spine condition is "probably from his original trauma falling off the bunk while in the army."  The examiner did not provide any rationale to support these opinions, other than the fall was the only trauma the Veteran has experienced.  He does not address the Veteran's post-service occupation.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, supra.  In this case, the Board accepts the September 2014 VA examiner's opinion that the Veteran's cervical spine conditions are less likely than not related to his military service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Similarly, the Board finds the October 2010 VA addendum opinion to be of probative value.  While the examiner concludes that he cannot make a determination without resort to mere speculation, he does state that the Veteran's cervical spine conditions are "most likely due to age related changes."

Conversely, the Board finds the private medical opinions of record to be of limited probative value as they provided limited to no rationale supporting the conclusion.  As noted, in one opinion the examiner states that the Veteran has experienced no other trauma, and as a result, concludes that the Veteran's cervical spine conditions must be related to his in-service fall.  However, the examiner does not address the Veteran's post-service occupation as a truck driver or the lack of relevant symptoms or treatment while in service.

The Board has also considered the lay statements of record, to include the Veteran's assertion that he injured his neck while falling from the bunk bed, and has experienced a continuity of symptoms since such injury.  Here, the Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Of note, the Veteran has not indicated that a medical professional provided him with a diagnosis during service or immediately thereafter.

The Veteran's lay evidence of continuity is far less probative than the opinions of the VA professionals, as the VA medical opinions are far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record.  In addition, the lack of any notation of neck pain or radiculopathy in treatment records until 2007 undermine the assertion that he has been experiencing such symptoms since discharge. 

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau, supra. ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In sum, there is no reliable evidence linking any of the Veteran's cervical spine conditions to service.  The contemporaneous records establish that there was no in-service cervical spine condition, there were no manifestations of degenerative disease of the cervical spine or any other relevant condition within one year of separation, and the cervical spine conditions were first manifest many years after separation.  We find the contemporaneous records to be far more probative and credible than the Veteran's report of continuity and treatment.

Here, degenerative disease of the cervical spine was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the Veteran's reported history of in-service events, the Board finds that the service treatment records do not show a combination of cervical spine manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that degenerative disease of the cervical spine was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.

The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

IV. Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has changed and a staged rating is warranted.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.
The Veteran was initially assigned a 10 percent evaluation under diagnostic code 5201-5010 for right rotator cuff tendinitis and impingement syndrome with degenerative joint disease of the AC joint, effective March 4, 2010.  Effective September 11, 2014, the Veteran was assigned an increased rating of 40 percent under diagnostic code 5201 for shoulder strain with impingement syndrome and asymptomatic rotator cuff tendonitis.  See 38 C.F.R. §§ 4.20, 4.71a.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. See 38 C.F.R. § 4.71a, DC 5003.  The August 2010 VA examination confirmed the presence of degenerative joint disease of the right shoulder.  Here the Board will address the Veteran's disability evaluation on the basis of limitation of motion.

Under Diagnostic Code 5201 the major shoulder is rated as follows:  limitation of motion to shoulder level (i.e. 90 degrees) warrants a 20 percent rating; motion limited midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion) warrants a 30 percent rating; and motion limited to 25 degrees or less from the side is rated at 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The Veteran's right shoulder is his dominant or major shoulder.  As a result, the Board has reproduced only the rating criteria relevant to the "Major" shoulder.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 
38 C.F.R. § 4.71, Plate I.  In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).

Factual Background

At an August 2010 VA examination, the Veteran reported pain and weakness of the right shoulder.  There was no grinding or popping in the shoulder.  There was no local swelling around the shoulder or AC joint.  The Veteran had normal range of motion, despite so much pain.  The weakness prevented the Veteran from performing forceful activities.  The was muscular atrophy around the right shoulder and significant tender points in those areas.  Range of motion of the right shoulder was forward flexion 180 degrees, abduction 180 degrees, extension 70 degrees, and internal and external rotation 90 degrees.  The examiner noted pain near the end of range for directions, except extension.  Range of motion testing was performed after repetitive use.  There was no shoulder capsule laxity or crepitus.  There was no subluxation of the shoulder joint.  The examiner noted that the Veteran was guarded in his motions and there was pain when motions carried the arm above the shoulder level.

An October 2010 VA treatment note document intact and normal passive range of motion of the right shoulder.  A December 2010 private treatment note documents pain and limited range of motion in the right arm.  However, the examiner states that symptoms are not consistent with a rotator cuff pathology but rather consistent with nerve root compression of the cervical spine.  

At the September 2014 VA examination, the Veteran reported flare-ups with physical activity.  He reported functional loss including the inability to lift, grasp, drive, or twist his arm.  The examiner noted that the Veteran had undergone right shoulder surgery in 2014.

Range of motion testing revealed forward flexion 30 degrees and abduction 85 degrees.  Internal and external rotation was 20 degrees.  The Veteran was able to perform repetitive use testing and there was no further limitation in range of motion.  There was pain on movement,  and localized tenderness or pain on palpation.  There was functional loss due to less movement than normal, weakened movement, excess fatigability, and pain on movement.  The examiner determined that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, resulting in an additional 5 degree loss in range of motion for both flexion and abduction.  Muscle strength was 4 out of 5 for both flexion and abduction.  There was no muscle atrophy, ankylosis, or rotator cuff condition.  There was no shoulder instability, dislocation, or labral pathology.  There was no clavicle, scapula, AC joint, or sternoclavicular joint condition.  There was no condition of the humerus.      

Review of VA treatment records documents symptoms consistent with those referenced above.

Period from March 4, 2010 to September 11, 2014

The board finds that an initial evaluation of 20 percent is warranted for the Veteran's service-connected right shoulder.  Specifically, the August 2010 VA examiner notes significant pain upon range of motion at the shoulder level.  As a result, the Board finds that functional impairment of the right shoulder during this time period is approximate to the criteria for a 20 percent evaluation under Diagnostic Code 5201.  However, there is no evidence of record that an evaluation in excess of 20 percent is warranted for this period.

The 20 percent evaluation contemplates limited motion to shoulder level.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of motion midway between the side and shoulder level.  Treatment records during this period do not document such functional limitations.  As a result, the Board finds that an evaluation in excess of 20 percent for this period is not warranted.

The Board has considered the Veteran's report of shoulder pain and functional loss during this period.  See DeLuca, supra.  However, neither the lay nor clinical evidence demonstrated painful motion that functionally limits shoulder motion beyond that contemplated by the new 20 percent initial evaluation.  See 38 C.F.R. § 4.59.  The Board recognizes that the Veteran experiences shoulder pain and reports flare-ups of pain.  38 C.F.R. §§ 4.40, 4.45.  The record establishes the presence of pain after use, however, there was no additional limitation of motion after repetitive use testing at the August 2010 examination.  The current evaluation further contemplates the minimum compensable evaluation under 38 C.F.R. § 4.59  when limitation of motion is noncompensable but affected by painful motion. 

As such, the Board finds that the symptoms associated with the service-connected right shoulder more closely approximate the criteria for an initial evaluation of 20 percent, but have not more nearly comported with the criteria for an evaluation in excess of 20 percent under Diagnostic Code 5201 for this period.

Period from September 11, 2014

The Veteran is currently assigned a 40 percent evaluation for this period, which is the schedular maximum under Diagnostic Code 5201.  The Veteran's September 2014 VA examination documented functional limitation of right shoulder flexion to 25 degrees from the side, consistent with the 40 percent evaluation.

The Board agrees with assessment of a 40 percent evaluation for this time period.  In reaching this conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  However, this is the schedular maximum for the Veteran's disability.  

For both periods, the Board has considered other potentially applicable Diagnostic Codes. A rating under Diagnostic Code 5200 is not appropriate as there is no lay or medical evidence that the Veteran has ankylosis of the right shoulder joint, even with consideration of additional functional impairment due to pain and repetitive use.  Similarly, a rating under Diagnostic Code 5202 is not appropriate as there is no evidence of fibrous union, nonunion, loss of the humeral head, marked or moderate deformity due to malunion, or recurrent dislocation of the scapulohumeral joint at any point.  Diagnostic Code 5203 provides a schedular maximum of 20 percent, and as a result, could not provide a higher rating for either period.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's right shoulder, specifically limitation of motion and functional loss, are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of pain and limitation of motion which was clearly contemplated in the currently assigned disability evaluations.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Additionally, there is no indication that the Veteran's service-connected disability on appeal, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's service-connected disability on appeal is not warranted.  38 C.F.R. § 3.321 (b)(1).

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  In this case, the Veteran's sole service-connected condition is his right shoulder.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In the absence of exceptional factors associated with the service-connected disability on appeal, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

V. TDIU

The Veteran seeks entitlement to total disability rating based on individual unemployability (TDIU).  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341 (a).

The Veteran's sole service-connected disability is a right shoulder strain with impingement syndrome and asymptomatic rotator cuff tendonitis, with a 40 percent evaluation.  Accordingly, he does not meet the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16 (a). 

Regardless, 38 C.F.R. § 4.16 (b) provides that when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16 (a), such case may be considered for extraschedular consideration. The key determination, then, is whether the Veteran is unemployable.

The Veteran has submitted an April 2011 private treatment record in which the examining physician states that at present time the Veteran was unable to work because of his right neck and shoulder pain.  The examiner states that the Veteran was not significantly examined in the office that day, but rather his review was based on past medical records.

At the August 2010 VA examination, the Veteran reported that he had trimmed, removed, and hauled trees in addition to driving trucks.  He reported that he had not worked for the last 2 years due to increasing pain and weakness of the right upper extremity.  

Pursuant to the Board's July 2014 Remand, the September 2014 examiner provided an opinion regarding the impact of the Veteran's service-connected right shoulder on his ability to work.  The examiner noted that the Veteran's right shoulder condition limited overhead lifting and repetitive pushing or pulling.  The examiner stated that the Veteran is able to perform light physical and sedentary employment.  

After reviewing the evidence, the Board has determined that the Veteran is not unemployable due to his sole service-connected disability of the right shoulder.  While the service-connected right shoulder condition does have some impact upon his earning capacity, specifically in limiting his ability to lift overhead and repetitively push or pull,  this is accounted for by the schedular evaluations assigned.  He is not unable to secure and follow any employment.  He retains some functional occupational capacity, sufficient to obtain and retain gainful work. 

While the record indicates that the Veteran has restrictions on his ability to push, pull, or lift over his head, this would not prevent him from obtaining a sedentary job in which such activity is not required.  There is no indication that the Veteran is unable to remain seated for a period of time; he appears physically capable of sitting at a desk or similar work station, even if some breaks for shifting of positions would be required.  The April 2011 private medical opinion asserting that the Veteran is not able to work cites both his right shoulder condition and his nonservice-connected neck disability.

Moreover, while the Board acknowledges that his service-connected condition has some impact on his physical capability, it does not prevent him from working with or under the supervision of others, or from interacting with the public. 

The preponderance of evidence is against the claim; there is no doubt to be resolved.  The Veteran is not unemployable due solely to service-connected disabilities, and hence TDIU entitlement, or referral for extraschedular TDIU under 38 C.F.R. § 4.16 (b), is not warranted.


ORDER

Entitlement to an initial rating of 20 percent, but no higher, for a right shoulder disability is granted.

Entitlement to an increased rating in excess of 40 percent for a right shoulder disability for the period from September 11, 2014, is denied.

Entitlement to service connection for a cervical spine disorder, to include cervical radiculopathy is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


